Harwell, J.
The Union Salt Company brought suit in the
municipal court of Macon against Boone, to recover certain salt. The testimony for the plaintiff showed that it consigned to the Jelks Company, of Macon, brokers, to be sold'on commission, certain sacks and cases of salt, and that the Jelks Company, on discontinuing business, stored it with the Macon Paper Company at Macon. An officer of the Macon Paper Company testified that the Jelks Company stored in the warehouse of the Macon Paper Company a lot of salt—some sacks and some cases, and that the cases of salt which were levied upon and sold under a distress warrant were part of the only lot of salt that the Jelks Company ever had in the warehouse. The testimony further showed that the deputy sheriff seized, as the property of the Jelks Company, certain cases of salt found in the warehouse of the Macon Paper Company, and sold the salt at public sale, and that it was purchased by the defendant. There was no evidence of any marks or writing on the cases to indicate that it was the salt belonging to the Union Salt Company; nor was it shown that the Jelks'Company did not have, at the time of the levy, other salt than the salt consigned to it by the Union Salt Company. . No evidence was offered by the defendant. The jury found a verdict for the defendant," and the plaintiff carried the case by certiorari to the Superior Court, alleging that the verdict was contrary to the evidence, *11and also complaining of excerpts from the charge of the court on the subject of agency. The judge of the superior court overruled the certiorari, and the plaintiff excepted.
It is not necessary to elaborate the rulings stated in the head-notes.

Judgment affirmed.


Broyles, P. J., and Bloodworih, J., concur.